DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassanein et al. (US 2005/0147958).

Regarding claim 1 Hassanein discloses a perfusion system to perfuse isolated tissue (See Hassanein Abstract and Fig. 7 and 11 wherein the device is a perfusion system) 
having a defined arterial inflow comprising: a reservoir sized and dimensioned to contain a perfusate; (See Hassanein Fig.7 wherein an arterial inflow ending at 326 comprises a reservoir 212 which holds perfusate) a perfusion supply line comprising a single pump, a cooling system, an oxygenator, and at least one filter,(See Hassanein Fig.7 wherein a perfusion supply line comprises a single pump 280, a cooling system, i.e. heat exchanger 210, an oxygenator 208 and filter 314)


Regarding claim 2 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising: a venous outflow in fluid communication with the isolated tissue to remove the perfusate from the isolated tissue; and a perfusion return line in fluid communication with the venous outflow to return the perfusate from the isolated tissue to the reservoir. (See Hassanein Fig. 7 and wherein a venous outflow line is provided in fluid communication with the tissue and a perfusion return line 328 which returns perfusate from the tissue to the reservoir 212) 

Regarding claim 3 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising a control system to direct a cycle of the perfusate from the reservoir, through the perfusion supply line, and through the isolated tissue.  (See Hassanein [0149] wherein a control system 560 directs a cycle of the perfusate from the reservoir through the perfusion supply line and through the isolated tissue via pump and valve control.)



Regarding claim 6 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising a control system in electrical communication with at least one sensor configured to measure a characteristic of the isolated tissue or the perfusion system, the at least one sensor configured to send a sensor signal to the control system in response to the measurement, the control system programmed to send a feedback signal to electronics housed with the perfusion system in response to the sensor signal.  (See Hassanein [0114] and [0152] wherein sensors send sensor signals in response to measurments said signals are electrically received by the control system which comprises a computer, i.e. a programmed device, which sends a feeback signal to electronics housed in the system to perform control operations.)

Regarding claim 7 Hassanein discloses all the claim limitations as asset forth above as well as the device wherein the cooling system comprises a heat exchanger comprising a cooling reservoir, the cooling reservoir sized and dimensioned to hold water and ice.  (See Hassanein Fig. 7 and [0110] wherein the heat exchanger comprises a cooling reservoir 236 which holds temperature controlled water, i.e. it is sized to hold ice and water.)




Regarding claim 9 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising a mobile container housing the reservoir, the perfusion supply line, and electronics in electrical communication with the control system.  (See Hassanein Abstract and Figs. 4 and 11 and[0148] wherein the device is portable, i.e. mobile, and includes an enclosure 542, i.e. a container, which houses the reservoir perfusion supply line and electronics including sensors are in electrical communication with the control system.)

Regarding claim 10 Hassanein discloses a portable perfusion system to perfuse isolated tissue (See Hassanein  Abstract and Figs. 7 and 11 wherein the device is a portable perfusion system to perfuse isolated tissue)  having a defined arterial inflow comprising: a reservoir sized and dimensioned to contain a perfusate; (See Hassan Fig. 7 wherein an arterial inflow ending at 326 comprises a reservoir 212 which holds perfusate)  a single pump; tubing in fluid communication with the reservoir and the pump; an oxygenator; tubing in fluid communication with the oxygenator and the pump; an arterial connection; and Attorney Docket No. PHC-027772 US PCT Page 5tubing in fluid communication with the arterial connection and the pump, the tubing including a pressure sensor.(See Hassanein Fig.7 and [0132]  wherein a perfusion supply comprises a pump 280, a cooling system, i.e. heat exchanger 210, an oxygenator 208 an arterial cannula 324 and tubing connecting and in fluid communication with all elements said tubing having a pressure sensor 320)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958).

Regarding claim 7 Hassanein discloses all the claim limitations as asset forth above as well as the device wherein the cooling system comprises a heat exchanger comprising a cooling reservoir, the cooling reservoir sized and dimensioned to hold water and ice.  (See Hassanein Fig. 7 and [0110] wherein the heat exchanger comprises a cooling reservoir 236 which holds temperature controlled water, i.e. it is sized to hold ice and water.)
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958)  as applied to claims above, and further in view of Kravitz et al. (US 9,402,389).

Regarding claim 5 Hassanein discloses all the claim limitations as set forth above as well as the device the device is configurated to measure pH and controls pH but does not specifically disclose a pH sensor.(See Hassanein [0095] and claim 32.)

Kravitz et al. discloses pH being measured via a sensor to determine and control the state of the perfusate and organ. (See Kravitz abstract and 
It would have been obvious to utilize a sensor to measure pH as described by Kravitz in the device of Boucher because such sensors are known in the art to be provided in perfusion systems and such a sensor allows the automated measurement and control of pH as would be desirable in the device of Hassanein.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958) as applied to claims above, and further in view of Boucher (US 2017/0013828).


Regarding claim 11 Hassanein discloses all the claim limitations as set forth above as well as the device wherein various materials are held in bags but does not specifically disclose the reservoir being a bag

Boucher discloses a organ perfusion device wherein a reservoir holding perfusion fluid is a  bag(See Boucher [0066]-[0067] wherein the reservoir is a bag.)

It would have been obvious to one of ordinary skill in the art at the time of filling to use a bag as a perfusate reservoir as described by Boucher in the device of Hassanein because such bags are known in the art to hold perfusate and allow a flexible, inexpensive, and disposable option for holding such fluids as would be desirable in the device of Hassanein.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799